Title: To Thomas Jefferson from Philip Myer, 19 March 1802
From: Myer, Philip
To: Jefferson, Thomas


            Sir,
              Washington City March 19th 1802
            The humble petition of the subscriber I hope will not be thought improper—I am A poor unfortunate Man imprisoned & overcome by the Iron hand of A man of fortune—It may be said i’me not imprisoned by him but may truely date all my present misfortunes through him. The person of whome i’me speaking is A residenter of Georgetown his name is John Threlkeld, he has injured me by taken the most unwarantabl liberties with my wife, he first tried all that art and seduction could invent to seduce her from morality, & the mariage bed; finding that would not answer his unmanly ends—I blush to say it, he brought in force to his aid to accomplish an end that depravity itselfe must shrink at—
            One eving knowing my absince from my family, he came to my dwelling, & renewed his former conduct towards my wife with A brutality unprecedented amongst Civilized society, in this unprotected state he commited acts that would be unnecesary & indelicate for me to repeat—After my return I applied to the Law for redress, sory am I to say poverty was too powerful opponent against me—I applied to A Lawyer but with no affect for I’d no money to fee him to prosecute the cause—Not content with commiting his outrages on my wife, he sought every means in his power to prevent my futer peace, He went to Fredricksburg, & Baltimore for the purpose of urgeing my Creditors to means which would have never ben complied with but from the most vile misrepresintations he made use of, to destroy my reputation, those he could not bring over, he purchased for the intire intention of ruinig me intoto, by throwing me in Prison—In consequence of which I was arested & am now suffering the most rigorous confinement—Bail I could have procured but for the powerful preponderance of his influence by the means of his riches—In short every infamous subterfuge he stooped to, to destroy me & my unhappy family—
            My wife, & three small children are now exsperiencing all the misery that poverty & it’s attendants can entail or stamp on it’s unfortunate votaries—Situated as I am, I cannot receive that Justice which the Laws hath pointed out to every individual—The condition i’me in is A scene of the most poignat distress—Laying in Jail my wife & family perishing by the harshe hand of hunger except what the inhospitable service Charity bestowes—
            I hope & trust you’ll excuse, & pardon this liberty which i’ve taken, it arises from several reasons, first, & principal one is; at present you’r not only the illustrious President of the U States, but the supreme Magistrate of this Territory as such i’me sure of not meeting with A repulse but in every respect the reverse—Seconly I address you, from you’r long hailed Justice, magnanimity & Virtue—& lastly you’r benevolence & philantropic generosity was never refused to the hand of suffering distress & inocence—
            If you should think proper to receive any further Information on this disagreeable & unhappy business, my Wife who’s the bearer of this will give it You—If you will please to interfeer so far as Justice is wanting it’s all that the unfortunate Writer wishes to receive from you—That this may meet you’r approbation is the fond prayer of respected Sir the forlorn
            Philip Myer
            
              NB an answer by the bearer of this is humbly solicited by P M
            
          